Citation Nr: 0821609	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  03-24 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from February 1963 to November 
1966 and from May 1981 to April 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2002 rating decision of the 
Seattle, Washington, VA Regional Office (RO).

The Board notes that in May 2006 we remanded the issue of 
evaluation of lumbosacral spine arthritis with right leg 
radioculopathy pursuant to Manlincon v. West, 12 Vet. App. 
238 (1999).  The AOJ issued a Statement of the Case (SOC) in 
August 2006.  A VA-Form 9 was received in November 2006.  The 
AOJ determined that the appeal was untimely and advised the 
veteran of its determination January 2007.  The veteran has 
not taken any further action regarding this claim.  


FINDINGS OF FACT

1.  Service connection for a right shoulder disability was 
denied in an October 2001 rating decision.  The veteran did 
not appeal that decision and it became final.  

2.  The evidence added to the record since the October 2001 
decision is cumulative or redundant of the evidence 
previously of record and does not relate to an unestablished 
fact necessary to substantiate the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for a right shoulder disability has not 
been submitted.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in March 2003, October 2005 and September 2007.  The 
September 2007 letter provided adequate notice with respect 
to the evidence necessary to reopen a claim for service 
connection and it provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  See Dingess, supra.  Although 
the veteran received notice after the initial adjudication of 
this case, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Appropriate examinations have been conducted, and available 
service records and pertinent post service medical records 
have been obtained.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

					Analysis

In August 1999, the veteran filed a claim for entitlement to 
service connection for a right shoulder disability.  In 
October 2001, the veteran's claim for service connection was 
denied.  At the time of the October 2001 denial, the record 
contained a service medical record which showed that in 
November 1982 the veteran was treated for his right shoulder. 
Chronic strain was noted.  The record also contained a 
January 2001 compensation and pension examination showing a 
diagnosis of mild osteoarthritis of bilateral 
acromioclavicular joints.  The AOJ determined that there was 
no nexus to service.  The veteran did not appeal the October 
2001 decision and it became final.  

In March 2002, the veteran submitted a request to reopen his 
claim for service connection for his right shoulder 
disability.  Since the October 2001 decision, the veteran has 
submitted medical records from his private physicians.  In a 
June 2002 statement submitted by B.L.B it was noted that x-
rays of the right shoulder showed a slight suggestion of 
impingement syndrome and degenerative arthritis of the AC 
joint.  X-rays conducted subsequent to that examination 
revealed hypertrophic degenerative changes involving the 
acromioclavicular articulation as well as the greater 
tuberosity of the humeras, findings suggestive of 
acromioclavicular and joint effusion within the shoulder 
joint extending anteriorly along the undersurface of the 
coracoid process of the scapula as well as within the 
proximal portion of the biceps tendon sleeve.  In October 
2002 the veteran underwent surgery for his right shoulder.  A 
diagnosis was given of impingement syndrome right shoulder 
with torn rotator cuff and degenerative arthritis at the AC 
joint.  

Records from the Social Security Administration have also 
been received.  These records show that the veteran was 
treated for right shoulder problems.  A January 2008 medical 
record issued by D.J.S. is also now of record.  The statement 
notes that the veteran is medically disabled due to severe 
degenerative disease.  It also notes that the veteran was 
permanently disabled and unable to work.  

On careful review of the record, the Board has determined 
that new and material evidence to reopen the veteran's claim 
for service connection for a right shoulder disability has 
not been submitted.  The veteran's claim for service 
connection was previously denied on the basis that there was 
no evidence that the condition had its onset during service.  
The evidence received subsequent to the October 2001 rating 
decision consists of medical reports showing that the veteran 
has complained of, or been treated for, his shoulder.  

Although medical reports showing that the veteran has 
complained of, or been treated for a right shoulder 
disability, have been submitted since the October 2001 rating 
decision, such reports do not constitute new and material 
evidence because they only reiterate that the veteran has a 
right shoulder disability.  The fact that the veteran has a 
right shoulder disability had been previously established.  
Such evidence is cumulative.  Because the evidence submitted 
since the October 2001 rating decision is cumulative, the 
veteran has not submitted new and material evidence. 

In light of the above discussion, the Board concludes that 
new and material evidence has not been presented to reopen 
the claim of entitlement to service connection for a right 
shoulder disability.




ORDER

The application to reopen the claim of entitlement to service 
connection for a right shoulder disability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


